Matter of Holmes v Dunne (2020 NY Slip Op 00861)





Matter of Holmes v Dunne


2020 NY Slip Op 00861


Decided on February 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2019-10030	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Richard W. Holmes, et al., petitioners,
vRichard T. Dunne, etc., et al., respondents.


Laurette D. Mulry, Riverhead, NY (Leo Cuomo of counsel), for petitioners.
Letitia James, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent Richard T. Dunne.
Dennis M. Brown, Hauppauge, NY (Drew W. Schirmer of counsel), for respondent Suffolk County Department of Probation.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondents, Richard T. Dunne, a Judge of the District Court and an Acting Justice of the County Court, Suffolk County, and the Suffolk County Department of Probation, from depriving the petitioners of certain time they had served on probation prior to being declared delinquent, after reinstating the petitioners' probationary status after violations of probation, and application by the petitioner for poor person relief. Motion by the respondent Suffolk County Department of Probation to dismiss the proceeding, inter alia, for lack of subject matter jurisdiction.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ORDERED that the motion is granted; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804[b]; 506[b]; Matter of Tonawanda Seneca Nation v Noonan, 27 NY3d 713; Matter of Nolan v Lungen, 61 NY2d 788, 789-790).
MASTRO, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court